Detailed Office Action
The communication dated 9/8/2021 has been entered and fully considered.
Claims 2-21 are pending with claims 14-21 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/8/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,531,685. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an apparatus for enrobing a product using a spray and a holding device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 2 and 9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. 6,099,874 TUCKER et al., hereinafter TUCKER.
	As for claim 2, TUCKER discloses an apparatus forms a product ice cream on a holding device (a stick) [Figure 6]. The sticks with the product ice cream are moved to a caramel forming layer section where it is dipped [Figure 6].  Caramel is a polymeric material.  The term dipping includes “spraying” [col. 1 lines 55-56].  The outlet at which the liquid is sprayed from is a nozzle.  The stick is on a conveyor which moves it through the various dipping stages [col. 3 lines 17-21 and col. 3 lines 45-52]
	As for claim 9, TUCKER discloses a “cam” which orients the holding device (stick).
Claims 2, 8, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. 2006/0113714 GILOH et al., hereinafter GILOH.
As for claim 2, GILOCH discloses a holder (former 100 and movable axis 30) and a spray unit (27) [Figure 6].
As for claim 8 and 9, GILOH discloses moveable axis (30) which enables rotation and movement in multiple directions [Figure 6, 0082].
As for claim 12 and spray 13, GILOH discloses a moveable arms (26).  Therefore the spray can be even and along 2 or more directions [Figure 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,099,874 TUCKER et al., hereinafter TUCKER.
As for claim 11, TUCKER does not disclose the nozzle for spraying is elongated.  It is prima facie obvious to change the shape of an object absent evidence of unexpected results. Further, any device in which at least one dimension is longer than another would fall under the term ‘elongated’.
As for claim 13, TUCKER discloses that the coating surrounds the ice cream bar which the Examiner interprets as an even coating or be obvious to coat the ice cream bar evenly.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,099,874 TUCKER et al., hereinafter TUCKER, in view of U.S. 5,582,856 WHITE et al., hereinafter WHITE.
As for claim 2, TUCKER discloses the formation of ice cream on a stick but does not necessarily disclose a mold or insertion arm [Figure 6].  WHITE discloses making ice cream bars [abstract].  WHITE discloses a stick inserting station (111) and a mold [Figure 1].  The ice cream is then frozen around the stick (113) [Figure 1].  WHITE discloses removing the ice cream with grasping unit (41) which grips the stick (420 [Figure 1] which the examiner interprets as a robot arm.  
At the time of the invention it would be obvious to combine the ice cream conveying and coating system of TUCKER with the ice cream bar forming and stick insertion system of WHITE.  Both components would work as they had independently.  The gripping station of TUCKER can also include the gripper of WHITE such that it can grasp the ice cream and move it through the coaters (spraying unit).  The person of ordinary skill in the art would expect success from the combination of two predictable mechanical components.

Claims 2-4, 6, 8-9, and 11-13   are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0170522 SUN et al., hereinafter SUN, in view of, U.S. 2012/0031414 ATCHLEY, hereinafter ATCHLEY, and U.S. Patent 1,684,421 THOMPSON, hereinafter THOMPSON.
As for claims 2-4, SUN discloses smokeless tobacco granules [abstract] comprising tobacco snuff (smokeless tobacco) [0003]. The granules are held together by molding them around a string [0045] therefore the string is in a centered configuration. SUN discloses that the 
At the time of the invention it would be obvious to combine the flavor granules of SUN with the coating process of ATCHLEY by lowering the string attached granules of SUN into the polymeric fiber deposition zone of ATCHLEY [Figure 6A]. The person of ordinary skill in the art would expect the process of ATCHLEY to successfully coat the granules of SUN with thermoplastic fibers. Both ATCHLEY [0096] and SUN [0047] disclose similar coating materials and both ATCHLEY and SUN coat tobacco bodies. The person of ordinary skill in the art would further be motivated by ATCHLEY to use the system as ATCHLEY states the polymeric coating system produces softer coating which is free of seams [0040].
The act of dipping edibles held by a string to encase them with a coating is well known in the art as suggested in THOMPSON [pg. 1 lines 1-7]. The use of a string for coating has the advantage of allowing the full item to be coated [pg. 2 lines 52-55].
As for claim 6, ATCHLEY discloses separating individual tobacco product by cutting [claim 37].  The act of cutting will cut the string of SUN which is the holding device.
As for claims 8, the string which is the holding device is rotated via air blowing of ATCHLEY [0068, Figures 6a and 6B].  

As for claim 11, the spray head of ATCHLEY appears to be elongated [Figure 4a]. In the alternative it is prima facie obvious to change the shape of an object absent evidence of unexpected results. Further, any device in which at least one dimension is longer than another would fall under the term ‘elongated’.
As for claim 12, the polymer spray of ATCHLEY sprays polymers in both an x and y direction {Figure 4a].
As for claim 13, ATCHLEY shows the collection the fibers are even distributed [Figure 6B].  Further, it would be obvious to the person of ordinary skill in the art to evenly distribute the fibers to obtain an even coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748